Order entered July 22, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00165-CR

                                  ARTURO SILVA, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-30899-R

                                             ORDER
       The Court ORDERS court reporter Susan Tabaee to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing State’s Exhibit no. 120, a DVD, and State’s

Exhibit no. 121, the search warrant.

       We DIRECT the Clerk to send copies of this order to Susan Tabaee, official court

reporter, Auxiliary Court No. 7, and to counsel for all parties.

                                                       /s/    ADA BROWN
                                                              JUSTICE